UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22517 ASGI Corbin Multi-Strategy Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: March 31 Date of reporting period: June 30, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. ASGI Corbin Multi-Strategy Fund, LLC. Consolidated Schedule of Investments As of June 30, 2013 (unaudited) Strategy Investments Cost Fair Value Investment Funds - 99.4% Asset-Backed Securities - 18.6% Halcyon Structured Opportunities Fund LP * $ $ Perella Weinberg Partners Asset Based Value Offshore L.P. Pine River Fixed Income Fund Ltd. Seer Capital Partners Offshore Fund Ltd. Serengeti Lycaon Overseas Ltd Equity Special Situations - 8.6% Ironsides Partners Special Situations Offshore Fund Ltd. Jet Capital Concentrated Offshore Fund, Ltd. Jet Capital Select Opportunities Offshore Fund, Ltd. Pershing Square Holdings, Ltd. Third Point Offshore Investors Ltd Event Driven/Distressed - 18.9% Anchorage Capital Partners, L.P. Anchorage Capital Partners Offshore, Ltd. Archer Capital Fund LP * Archer SPE I L.L.C. * Drawbridge Special Opportunities Fund, LP * Garrison Special Opportunities Fund LP * New Point V Ltd Redwood Offshore Fund Ltd Silver Lake Credit Fund (Offshore), Ltd. Venor Capital Offshore Ltd. Global Macro - 19.4% Autonomy Global Macro Fund Limited BH Macro Ltd Brevan Howard Fund Limited COMAC Global Macro Fund Limited D.E. Shaw Oculus International Fund Discovery Global Macro Fund, Ltd. Fortress Macro Fund Ltd Tyticus Overseas Partners II Ltd. WCG Offshore Fund, Ltd Long/Short Equity - 21.9% Cadian Offshore Fund Ltd. Fox Point Offshore Ltd. Marble Arch Offshore Partners Ltd Pelham Long/Short Fund Ltd Squadra Equity Fund, Ltd SRS Partners Ltd Tekne Offshore Fund, Ltd. TPG-Axon Partners, LP * Relative Value - 12.0% BlueCrest Capital International Limited D.E. Shaw Composite Fund, L.L.C. D.E. Shaw Composite International Fund Kildonan Castle Global Credit Opportinity Fund, Ltd QVT Onshore LP * QVT SLV Onshore Ltd. * QVT Special Investment Onshore Fund Ltd. * Saba Capital Leveraged Offshore Fund, Ltd. ASGI Corbin Multi-Strategy Fund, LLC. Consolidated Schedule of Investments (continued) As of June 30, 2013 (unaudited) Strategy Investments Strike Price Expiration Date Cost Fair Value Purchased Options and Swaptions – 0.0% Currency Options - 0.0% Put Option - OTC - Morgan Stanley Capital Services Inc., USD vs JPY JPY 120 4/24/2014 29 Index Options - 0.0% Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 7/20/2013 Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 8/17/2013 Total Investments (Cost - $110,660,265**) - 99.4% Other Assets and Liabilities, net - 0.6% Net Assets - 100.0% $ Percentages shown are stated as a percentage of net assets as of June 30, 2013. All investments in Investment Funds are non-income producing. * Investment Fund held in ASGI Special Asset Holdings, Inc. ** The cost and unrealized appreciation/(depreciation) of investments as of June 30, 2013, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Investments by Strategy (as a percentage of total investments) Investment Funds Long/Short Equity % Global Macro Event Driven/Distressed Asset-Backed Securities Relative Value Equity Special Situations Total Investment Funds Purchased Options and Swaptions % ASGI Corbin Multi-Strategy Fund, LLC. Consolidated Schedule of Investments (continued) As of June 30, 2013 (unaudited) Credit Default Swaps Fair Value as of June 30, 2013: Credit Default Swaps on Credit Indices - Buy Protection(1) Counterparty Reference Entity/Obligation Buy/Sell Protection (Pay)/Receive Fixed Rate (%) Termination Date Notional Amount(2) Fair Value(3) Upfront Payments (Received)/ Paid Change in Unrealized Appreciation/ Depreciation
